 



Exhibit 10.2

         

PROPERTY ACQUISITION/DISPOSITION AGREEMENT
THIS AGREEMENT is made and entered into as of February 14, 2007, by and between
ORANGE REIT, INC., a Maryland corporation (hereinafter referred to as the
“Company”), and ORANGE REALTY GROUP, LLC, a New Jersey limited liability company
(hereinafter referred to as the “Advisor”).
WITNESSETH:
WHEREAS, the Company plans to conduct business as a “real estate investment
trust,” and, in connection therewith, plans to, from time to time, acquire and
dispose of real property, in particular, limited service, extended stay and
other hotel properties (hereinafter referred to individually as a “Property” and
collectively as the “Properties”);
WHEREAS, the Company desires to use the services of the Advisor in connection
with the acquisition and disposition of the Properties on the terms set forth in
this Agreement; and
WHEREAS, the Company and the Advisor desire to enter into this Agreement for the
purposes herein contained.
NOW, THEREFORE, in consideration of the promises herein contained, and for other
valuable consideration, receipt of which is hereby acknowledged, the parties
agree as follows:
1. Engagement of Advisor. The Company hereby engages the Advisor as an advisor
in connection with the purchase and sale of the Properties, upon the conditions
and for the term and compensation herein set forth.
2. Term of Agreement; Renewal. This Agreement shall continue in force until
February 13, 2008, subject to an unlimited number of successive one-year
renewals upon mutual consent of the parties.
3. Acceptance of Engagement. The Advisor hereby accepts its engagement as an
advisor for the purchase and sale of the Properties and agrees to perform all
services as follows:

  a.  
serve as the Company’s advisor with respect to the acquisition and disposition
of Properties and provide research and economic and statistical data in
connection with the Company’s Properties;
    b.  
locate and analyze potential investments in Properties
    c.  
present analysis of potential investment in Properties to Directors and to
Orange Advisors, LLC.;
    d.  
investigate, select, and, on behalf of the Company, engage and conduct business
with such Persons as the Advisor deems necessary to the proper performance of
its obligations hereunder, including but not limited to, consultants,
accountants, correspondents, lenders, technical advisors, attorneys, brokers,
underwriters, corporate fiduciaries, escrow agents, depositaries, custodians,
agents for collection, insurers, insurance agents, banks, builders, developers,
property owners, mortgagors and any and all agents for any of the foregoing,
including affiliates of the Advisor, and persons acting in any other capacity
deemed by the Advisor necessary or desirable for the performance of any of the
services herein, including but not limited to entering into contracts in the
name of the Company with any of the foregoing;

 

1



--------------------------------------------------------------------------------



 



  e.  
structure and negotiate the terms and conditions of transactions pursuant to
which investment in Properties will be made by the Company;
    f.  
coordinate the activities of, and act as liaison between Company and independent
professionals connected with the purchase or sale of a Property, including
attorneys, appraisers, engineers, inspectors, lenders, if any, and others;
    g.  
assist Company and its authorized representatives in satisfying any conditions
precedent to the purchase or sale of a Property, which shall include contracting
on behalf of Company with any third parties whose services are required to close
any such purchase or sale;
    h.  
negotiate on behalf of the Company with banks or lenders for loans to be made to
the Company; provided, that any fees and costs payable to third parties incurred
by the Advisor in connection with the foregoing shall be the responsibility of
the Company;
    i.  
from time to time, or at any time reasonably requested by the Directors, make
reports to the Directors regarding prospective investments in Properties or its
performance of services to the Company under this Agreement; and
    j.  
do all things necessary to assure its ability to render the services described
in this Agreement.
    4.  
Compensation of Advisor.
    (a)  
The Company shall pay the Advisor as an acquisition fee 4.0% of Total Proceeds
for services pursuant to this Agreement, subject to reduction under certain
circumstances described herein. The Company shall pay acquisition fees payable
from gross offering proceeds to the Advisor as the Company receives offering
proceeds from the sale of shares. Acquisition fees shall be reduced to the
extent that, and if necessary to limit, the total compensation paid to all
persons involved in the acquisition of any property to the amount customarily
charged in arms-length transactions by other persons or entities rendering
similar services as an ongoing public activity in the same geographical location
and for comparable types of properties, and to the extent that other acquisition
fees, finder’s fees, real estate commissions or other similar fees or
commissions are paid by any person in connection with the transaction. The total
of all acquisition fees and any Acquisition Expenses shall be reasonable and
shall not exceed an amount equal to six percent (6%) of the Contract Purchase
Price of a Property unless a majority of the Board of Directors, including a
majority of the Independent Directors, not otherwise interested in the
transaction, approves fees in excess of these limits subject to a determination
that the transaction is commercially competitive, fair and reasonable to the
Company.

 

2



--------------------------------------------------------------------------------



 



  (b)  
If the Advisor or an Affiliate provides a substantial amount of the services (as
determined by a majority of the Independent Directors) in connection with the
Sale of one or more Properties, the Advisor shall receive a Subordinated
Disposition Fee equal to the lesser of (i) one-half of a Competitive Real Estate
Commission or (ii) 3% of the Contract Sales Price of such Property or
Properties. The Subordinated Disposition Fee will be paid only if Stockholders
have received total Distributions in an amount equal to the sum of their
aggregate Invested Capital and their aggregate Stockholders’ 8% Return. To the
extent that Subordinated Disposition Fees are not paid by the Company on a
current basis due to the foregoing limitation, the unpaid fees will be accrued
and paid at such time as the subordination conditions have been satisfied. The
Subordinated Disposition Fee will be paid in addition to real estate commissions
paid to non-affiliates, provided that the total real estate commissions and fees
paid to all persons by the Company (including the Subordinated Disposition Fee)
shall not exceed an amount equal 6% of the Contract Sales Price of a Property.
If this Agreement is terminated prior to such time as the Stockholders have
received total Distributions in an amount equal to 100% of Invested Capital plus
an amount sufficient to pay the Stockholders’ 8% Return through the Termination
Date, an Appraisal of the Properties then owned by the Company shall be made and
the Subordinated Disposition Fee on Properties previously sold will be deemed
earned if the Appraised Value of the Properties then owned by the Company plus
total Distributions received prior to the Termination Date equals 100% of
Invested Capital plus an amount sufficient to pay the Stockholders’ 8% Return
through the Termination Date. Upon Listing, if the Advisor has accrued but not
been paid such Subordinated Disposition Fee, then for purposes of determining
whether the subordination conditions have been satisfied, Stockholders will be
deemed to have received a Distribution in the amount equal to the product of the
total number of Shares outstanding and the average closing price of the Shares
over a period, beginning 180 days after Listing, of 30 days during which the
Shares are traded.
    (c)  
In the event Company purchases, sells, conveys or otherwise transfers a Property
within ninety (90) days after the expiration of this Agreement to a person or
persons with whom Advisor on behalf of Company has negotiated as a prospective
buyer of a Property during the term of this Agreement, Advisor shall be deemed
to have earned the compensation provided in Section 4(b) and such compensation
shall be due and payable to Advisor pursuant to the terms of this Agreement;
provided, however, that (i) Advisor substantially performed all of the duties
and obligations that it would otherwise have under this Agreement if the
Agreement had not terminated, and (ii) Advisor has given written notice to
Company of the name of such buyer prior to the expiration of the term of this
Agreement.



 

3



--------------------------------------------------------------------------------



 



5. Other Activities of the Advisor. Nothing herein contained shall prevent the
Advisor from engaging in other activities, including, without limitation, the
rendering of advice to other Persons (including other REITs) and the management
of other programs advised, sponsored or organized by the Advisor or its
Affiliates; nor shall this Agreement limit or restrict the right of any
director, officer, employee, or stockholder of the Advisor or its Affiliates to
engage in any other business or to render services of any kind to any other
partnership, corporation, firm, individual, trust or association. The Advisor
may, with respect to any investment in which the Company is a participant, also
render advice and service to each and every other participant therein. The
Advisor shall report to the Directors the existence of any condition or
circumstance, existing or anticipated, of which it has knowledge, which creates
or could create a conflict of interest between the Advisor’s obligations to the
Company and its obligations to or its interest in any other partnership,
corporation, firm, individual, trust or association. The Advisor or its
Affiliates shall promptly disclose to the Directors knowledge of such condition
or circumstance. If the Sponsor, Advisor, Director or Affiliates thereof have
sponsored other investment programs with similar investment objectives which
have investment funds available at the same time as the Company, it shall be the
duty of the Directors (including the Independent Directors) to adopt the method
set forth in the Registration Statement or another reasonable method by which
properties are to be allocated to the competing investment entities and to use
their best efforts to apply such method fairly to the Company.
The Advisor shall be required to use its best efforts to participate in
presenting a continuing and suitable investment program to the Company which is
consistent with the investment policies and objectives of the Company, but
neither the Advisor nor any Affiliate of the Advisor shall be obligated
generally to present any particular investment opportunity to the Company even
if the opportunity is of character which, if presented to the Company, could be
taken by the Company. The Advisor or its Affiliates may make such an investment
in a property only after (i) such investment has been offered to the Company and
all public partnerships and other investment entities affiliated with the
Company with funds available for such investment and (ii) such investment is
found to be unsuitable for investment by the Company, such partnerships and
investment entities.
If the Advisor or its Affiliates is presented with a potential investment which
might be made by the Company and by another investment entity which the Advisor
or its Affiliates advises or manages, the Advisor and its Affiliates shall
consider the investment portfolio of each entity, cash flow of each entity, the
effect of the acquisition on the diversification of each entity’s portfolio,
rental payments during any renewal period, the estimated income tax effects of
the purchase on each entity, the policies of each entity relating to leverage,
the funds of each entity available for investment and the length of time such
funds have been available for investment. In the event that an investment
opportunity becomes available which is suitable for both the Company and a
public or private entity which the Advisor or its Affiliates are Affiliated,
then the entity which has had the longest period of time elapse since it was
offered an investment opportunity will first be offered the investment
opportunity.
6. Relationship of Parties. The parties agree and acknowledge that Advisor is
and shall operate as an independent contractor in performing its duties under
this Agreement and shall not be deemed an employee of Company.

 

4



--------------------------------------------------------------------------------



 



7. Indemnification by the Company. The Company shall indemnify and hold harmless
the Advisor and its Affiliates, including their respective officers, directors,
partners and employees, from all liability, claims, damages or losses arising in
the performance of their duties hereunder, and related expenses, including
reasonable attorneys’ fees, to the extent such liability, claims, damages or
losses and related expenses are not fully reimbursed by insurance, subject to
any limitations imposed by the laws of the State of Maryland or the Articles of
Incorporation. Notwithstanding the foregoing, the Advisor shall not be entitled
to indemnification or be held harmless pursuant to this Paragraph 7 for any
activity for which the Advisor shall be required to indemnify or hold harmless
the Company pursuant to Paragraph 8. Any indemnification of the Advisor may be
made only out of the net assets of the Company and not from Stockholders.
8. Indemnification by Advisor. The Advisor shall indemnify and hold harmless the
Company from contract or other liability, claims, damages, taxes or losses and
related expenses including attorneys’ fees, to the extent that such liability,
claims, damages, taxes or losses and related expenses are not fully reimbursed
by insurance and are incurred by reason of the Advisor’s bad faith, fraud,
willful misfeasance, misconduct, negligence or reckless disregard of its duties,
but the Advisor shall not be held responsible for any action of the Board of
Directors in following or declining to follow any advice or recommendation given
by the Advisor.
9. Definitions. As used in this Agreement, the following terms have the
definitions hereinafter indicated:
Acquisition Expenses. Any and all expenses incurred by the Company, the Advisor
or any Affiliate of either in connection with the selection or acquisition of
any Property, whether or not acquired, including, without limitation, legal fees
and expenses, travel and communications expenses, costs of appraisals,
nonrefundable option payments on property not acquired, accounting fees and
expenses, and title insurance.
Acquisition Fees. Any and all fees and commissions, exclusive of Acquisition
Expenses, paid by any person or entity to any other person or entity (including
any fees or commissions paid by or to any Affiliate of the Company or the
Advisor) in connection with the purchase, development or construction of a
Property, including, without limitation, real estate commissions, acquisition
fees, finder’s fees, selection fees, development fees, construction fees,
nonrecurring management fees, consulting fees, loan fees, points, or any other
fees or commissions of a similar nature. Excluded shall be development fees and
construction fees paid to any person or entity not affiliated with the Advisor
in connection with the actual development and construction of any Property. The
total of all Acquisition Fees and Acquisition Expenses shall not exceed an
amount equal to six percent (6%) of the Contract Purchase Price of a Property,
unless a majority of the Board of Directors, not otherwise interested in the
transaction, approves fees in excess of these limits subject to a determination
that the transaction is commercially competitive, fair and reasonable to the
Company.
Advisor. Orange Realty Group, LLC, a New Jersey limited liability company, any
successor advisor to the Company, or any person or entity to which Orange Realty
Group, LLC or any successor advisor subcontracts substantially all of its
functions.

 

5



--------------------------------------------------------------------------------



 



Affiliate or Affiliated. As to any individual, corporation, partnership, trust
or other association (other than the Excess Shares Trust), (i) any Person or
entity directly or indirectly through one or more intermediaries controlling,
controlled by, or under common control with another person or entity; (ii) any
Person or entity, directly or indirectly owning or controlling ten percent (10%)
or more of the outstanding voting securities of another Person or entity;
(iii) any officer, director, partner, or trustee of such Person or entity;
(iv) any Person ten percent (10%) or more of whose outstanding voting securities
are directly or indirectly owned, controlled, or held, with power to vote, by
such other Person; and (v) if such other Person or entity is an officer,
director, partner, or trustee of a Person or entity, the Person or entity for
which such Person or entity acts in any such capacity.
Appraised Value. Value according to an appraisal made by an Independent
Appraiser.
Articles of Incorporation. The Articles of Incorporation of the Company under
Title 2 of the Corporations and Associations Article of the Annotated Code of
Maryland, as amended from time to time.
Board of Directors or Board. The persons holding such office, as of any
particular time, under the Articles of Incorporation, whether they be the
Directors named therein or additional or successor Directors.
Bylaws. The bylaws of the Company, as the same are in effect from time to time.
Code. Internal Revenue Code of 1986, as amended from time to time, or any
successor statute thereto. Reference to any provision of the Code shall mean
such provision as in effect from time to time, as the same may be amended, and
any successor provision thereto, as interpreted by any applicable regulations as
in effect from time to time.
Company. Orange REIT, Inc., a corporation organized under the laws of the State
of Maryland.
Company Property. Any and all property, real, personal or otherwise, tangible or
intangible, which is transferred or conveyed to the Company (including all
rents, income, profits and gains therefrom), and which is owned or held by, or
for the account of, the Company.
Competitive Real Estate Commission. A real estate or brokerage commission for
the purchase or sale of property, which is reasonable, customary, and
competitive in light of the size, type, and location of the property. The total
of all real estate commissions paid by the Company to all Persons in connection
with any Sale of one or more of the Company’s Properties shall not exceed the
lesser of (i) a Competitive Real Estate Commission or (ii) six percent of the
contract sales price of the Property or Properties.
Contract Purchase Price. The amount actually paid or allocated (as of the date
of purchase) to the purchase, development, construction or improvement of
property, exclusive of Acquisition Fees and Acquisition Expenses.
Contract Sales Price. The total consideration received by the Company for the
sale of Company Property.

 

6



--------------------------------------------------------------------------------



 



Director. A member of the Board of Directors of the Company.
Distributions. Any distributions of money or other property by the Company to
owners of Equity Shares, including distributions that may constitute a return of
capital for federal income tax purposes.
Equity Interest. The stock of or other interests in, or warrants or other rights
to purchase the stock of or other interests in, any entity that has borrowed
money from the Company or that is a tenant of the Company or that is a parent or
controlling Person of any such borrower or tenant.
Equity Shares. Transferable shares of beneficial interest of the Company of any
class or series, including common shares or preferred shares.
Gross Proceeds. The aggregate purchase price of all Shares sold for the account
of the Company through the Offering without deduction for selling commissions,
discounts, the marketing allowance or Organizational and Offering Expenses.
Independent Appraiser. A qualified appraiser of real estate as determined by the
Board. Membership in a nationally recognized appraisal society such as the
American Institute of Real Estate Appraisers (“M.A.I.”) or the Society of Real
Estate Appraisers (“S.R.E.A.”) shall be conclusive evidence of such
qualification.
Independent Director. A Director who is not and within the last two years has
not been directly or indirectly associated with the Advisor by virtue of
(i) ownership of an interest in the Advisor or its Affiliates, (ii) employment
by the Advisor or its Affiliates, (iii) service as an officer or director of the
Advisor or its Affiliates, (iv) performance of services, other than as a
Director, for the Company, (v) service as a director or trustee of more than
three real estate investment trusts advised by the Advisor, or (vi) maintenance
of a material business or professional relationship with the Advisor or any of
its Affiliates. A business or professional relationship is considered material
if the gross revenue derived by the Director from the Advisor and Affiliates
exceeds 5% of either the Director’s annual gross revenue during either of the
last two years or the Director’s net worth on a fair market value basis. An
indirect relationship shall include circumstances in which a Director’s spouse,
parents, children, siblings, mothers- or fathers-in-law, sons- or
daughters-in-law, or brothers- or sisters-in-law is or has been associated with
the Advisor, any of its Affiliates, or the Company.
Invested Capital. The amount calculated by multiplying the total number of
Shares purchased by Stockholders by the issue price, reduced by the portion of
any Distribution that is attributable to Net Sales Proceeds and by any amounts
paid by the Company to repurchase Shares pursuant to the Company’s plan for
redemption of Shares.
Joint Venture. The joint venture or general partnership arrangements in which
the Company is a co-venturer or general partner which are established to acquire
Properties.
Listing. The listing of the Shares on a national securities exchange or the
Nasdaq stock market. Listing does not include trading through the OTC Bulletin
Board.

 

7



--------------------------------------------------------------------------------



 



Net Sales Proceeds. In the case of a transaction described in clause (i)(A) of
the definition of Sale, the proceeds of any such transaction less the amount of
all real estate commissions and closing costs paid by the Company. In the case
of a transaction described in clause (i)(B) of such definition, Net Sales
Proceeds means the proceeds of any such transaction less the amount of any legal
and other selling expenses incurred in connection with such transaction. In the
case of a transaction described in clause (i)(C) of such definition, Net Sales
Proceeds means the proceeds of any such transaction actually distributed to the
Company from the Joint Venture. In the case of a transaction described in clause
(ii) of the definition of Sale, Net Sales Proceeds means the proceeds of such
transaction or series of transactions less all amounts generated thereby and
reinvested in one or more Properties within 180 days thereafter and less the
amount of any real estate commissions, closing costs, and legal and other
selling expenses incurred by or allocated to the Company in connection with such
transaction or series of transactions. Net Sales Proceeds shall also include, in
the case of any lease of a Property consisting of a building only, amounts from
tenants, borrowers or lessees that the Company determines, in its discretion, to
be economically equivalent to proceeds of a Sale. Net Sales Proceeds shall not
include, as determined by the Company in its sole discretion, any amounts
reinvested in one or more Properties, to repay outstanding indebtedness, or to
establish reserves.
Offering. The public offering of Shares.
Organizational and Offering Expenses. Organizational and Offering Expenses are
defined as any and all costs and expenses, other than selling commissions and
the marketing allowance incurred by the Company, the advisor or any affiliate of
either in connection with the formation, qualification and registration of the
Company and the marketing and distribution of Shares, including, without
limitation, the following: legal, accounting and escrow fees; printing,
amending, supplementing, mailing and distributing costs; filing, registration
and qualification fees and taxes; telegraph and telephone costs; and all
advertising and marketing expenses, including the costs related to investor and
broker-dealer sales meetings. The Organizational and Offering Expenses paid by
the Company in connection with its formation, together with all selling
commissions and the marketing allowance, will not exceed fifteen percent of the
proceeds raised in connection with the Offering.
Person. An individual, corporation, partnership, estate, trust (including a
trust qualified under Section 401(a) or 501(c)(17) of the Code), a portion of a
trust permanently set aside for or to be used exclusively for the purposes
described in Section 642(c) of the Code, association, private foundation within
the meaning of Section 509(a) of the Code, joint stock company or other entity,
or any government or any agency or political subdivision thereof, and also
includes a group as that term is used for purposes of Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended, but does not include (i) an
underwriter that participates in a public offering of Equity Shares for a period
of sixty (60) days following the initial purchase by such underwriter of such
Equity Shares in such public offering, or (ii) Briad Development West, LLC,
during the period ending December 31, 2007, provided that the foregoing
exclusions shall apply only if the ownership of such Equity Shares by an
underwriter or Briad Development West, LLC would not cause the Company to fail
to qualify as a REIT by reason of being “closely held” within the meaning of
Section 856(a) of the Code or otherwise cause the Company to fail to qualify as
a REIT.

 

8



--------------------------------------------------------------------------------



 



Property or Properties. The real properties, including the buildings located
thereon, or the real properties only, or the buildings only, which are acquired
by the Company, either directly or through joint venture arrangements or other
partnerships.
Registration Statement. The Registration Statement (No. 333-131677) on Form S-11
registering the Shares to be sold in the Offering.
REIT. A “real estate investment trust” under Sections 856 through 860 of the
Code.
Sale or Sales. (i) Any transaction or series of transactions whereby: (A) the
Company sells, grants, transfers, conveys, or relinquishes its ownership of any
Property, or other asset not included in clause (i)(B), or portion thereof,
including the lease of any Property consisting of the building only, and
including any event with respect to any Property which gives rise to a
significant amount of insurance proceeds or condemnation awards; (B) the Company
sells, grants, transfers, conveys, or relinquishes its ownership of all or
substantially all of the interest of the Company in any Joint Venture in which
it is a co-venturer or partner; or (C) any Joint Venture in which the Company as
a co-venturer or partner sells, grants, transfers, conveys, or relinquishes its
ownership of any Property or portion thereof, including any event with respect
to any Property which gives rise to insurance claims or condemnation awards; but
(ii) not including any transaction or series of transactions specified in clause
(i)(A), (i)(B), or (i)(C) above in which the proceeds of such transaction or
series of transactions are reinvested in one or more Properties within 180 days
thereafter.
Securities. Any Equity Shares, Excess Shares, as such term is defined in the
Articles of Incorporation, any other stock, shares or other evidences of equity
or beneficial or other interests, voting trust certificates, bonds, debentures,
notes or other evidences of indebtedness, secured or unsecured, convertible,
subordinated or otherwise, or in general any instruments commonly known as
“securities” or any certificates of interest, shares or participations in,
temporary or interim certificates for, receipts for, guarantees of, or warrants,
options or rights to subscribe to, purchase or acquire, any of the foregoing.
Shares. The common shares of the Company.
Sponsor. Any Person directly or indirectly instrumental in organizing, wholly or
in part, the Company or any Person whom will control, manage or participate in
the management of the Company, and any Affiliate of such Person. Not included is
any Person whose only relationship with the Company is that of an independent
property manager of Company assets, and whose only compensation is as such.
Sponsor does not include independent third parties such as attorneys,
accountants, and underwriters whose only compensation is for professional
services. A Person may also be deemed a Sponsor of the Company by:

  a.  
taking the initiative, directly or indirectly, in founding or organizing the
business or enterprise of the Company, either alone or in conjunction with one
or more other Persons;
    b.  
receiving a material participation in the Company in connection with the
founding or organizing of the business of the Company, in consideration of
services or property, or both services and property;

 

9



--------------------------------------------------------------------------------



 



  c.  
having a substantial number of relationships and contacts with the Company;
    d.  
possessing significant rights to control Company properties;
    e.  
receiving fees for providing services to the Company which are paid on a basis
that is not customary in the industry; or
    f.  
providing goods or services to the Company on a basis which was not negotiated
at arms length with the Company.

Stockholders. The registered holders of the Equity Shares.
Stockholders’ 8% Return. As of each date, an aggregate amount equal to an 8%
cumulative, non-compounded, annual return on Invested Capital.
Subordinated Disposition Fee. The fee payable to the Advisor in connection with
the Sale of Properties pursuant to this Agreement.
Termination Date. The date of termination of the Agreement.
Total Proceeds. The Gross Proceeds received in the Offering plus loan proceeds
from permanent financing).
10. Notices. Any notice, report or other communication required or permitted to
be given hereunder shall be in writing unless some other method of giving such
notice, report or other communication is required by the Articles of
Incorporation, the Bylaws, or accepted by the party to whom it is given, and
shall be given by being delivered by hand or by overnight mail or other
overnight delivery service to the addresses set forth herein:
To the Directors and to the Company:
Orange REIT, Inc.
3060 Peachtree Road NE, Suite 235
Atlanta, Georgia 30305
To the Advisor:
Orange Realty Group, LLC
78 Okner Parkway
Livingston, NJ 07039
Either party may at any time give notice in writing to the other party of a
change in its address for the purposes of this Paragraph 10.
11. Modification. This Agreement shall not be changed, modified, terminated, or
discharged, in whole or in part, except by an instrument in writing signed by
both parties hereto, or their respective successors or assignees.

 

10



--------------------------------------------------------------------------------



 



12. Severability. The provisions of this Agreement are independent of and
severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.
13. Construction. The provisions of this Agreement shall be construed and
interpreted in accordance with the laws of the State of New Jersey.
14. Entire Agreement. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof. This Agreement may not be modified or
amended other than by an agreement in writing.
15. Indulgences, Not Waivers. Neither the failure nor any delay on the part of a
party to exercise any right, remedy, power or privilege under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege preclude any other or further exercise of
the same or of any other right, remedy, power or privilege, nor shall any waiver
of any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted such waiver.
16. Gender. Words used herein regardless of the number and gender specifically
used, shall be deemed and construed to include any other number, singular or
plural, and any other gender, masculine, feminine or neuter, as the context
requires.
17. Titles Not to Affect Interpretation. The titles of paragraphs and
subparagraphs contained in this Agreement are for convenience only, and they
neither form a part of this Agreement nor are they to be used in the
construction or interpretation hereof.
18. Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts hereof, individually or taken together, shall bear the
signatures of all of the parties reflected hereon as the signatories.
[SIGNATURE PAGE FOLLOWS]

 

11



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

  ORANGE REIT, INC.
      By:   Robbin E. Cooper         Robbin E. Cooper, President               
ORANGE REALTY GROUP, LLC
      By:   Brad Honigfeld         Brad Honigfeld, Manager             

 

12